


115 HR 2435 IH: Justice Safety Valve Act of 2017
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 2435
IN THE HOUSE OF REPRESENTATIVES

May 16, 2017
Mr. Scott of Virginia (for himself and Mr. Massie) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend title 18, United States Code, to prevent unjust and irrational criminal punishments.

 
1.Short titleThis Act may be cited as the Justice Safety Valve Act of 2017. 2.Authority to impose a sentence below a statutory minimumSection 3553 of title 18, United States Code, is amended by adding at the end the following: 
 
(g)Authority To impose a sentence below a statutory minimum To prevent an unjust sentence 
(1)General ruleNotwithstanding any provision of law other than this subsection, the court may impose a sentence below a statutory minimum if the court finds that it is necessary to do so in order to avoid violating the requirements of subsection (a). (2)Court to give parties noticeBefore imposing a sentence under paragraph (1), the court shall give the parties reasonable notice of the court’s intent to do so and an opportunity to respond. 
(3)Statement in writing of factorsThe court shall state, in the written statement of reasons, the factors under subsection (a) that require imposition of a sentence below the statutory minimum. (4)Appeal rights not limitedThis subsection does not limit any right to appeal that would otherwise exist in its absence.. 

